 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3703
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8
   Attorneys for the United States of America
 9

10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                        OAKLAND DIVISION

13   UNITED STATES OF AMERICA,        ) CASE NO. CR 20-120 HSG (TSH)
                                      )
14        Plaintiff,                  )
                                      ) (PROPOSED) DETENTION ORDER
15     v.                             )
                                      )
16   DANIEL ANDRES SCALLION-MARTINEZ, )
                                      )
17        Defendant.                  )
                                      )
18                                    )
                                      )
19                                    )
                                      )
20                                    )

21

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 20-0120 HSG (TSH)
 1          On February 20, 2020, the United States Attorney’s Office filed a criminal complaint charging

 2 Defendant as a prohibited person in possession of ammunition. Dkt. No. 1. On March 5, 2020, the

 3 Grand Jury returned an Indictment charging Defendant with violating 18 U.S.C. § 922(g)(1) based on

 4 his possession of the ammunition and prior felony convictions. Dkt. No. 11.

 5          This matter came before the Court on April 13, 2020, for a detention hearing. Defendant

 6 Scallion-Martinez appeared by telephone, with his consent, as provided by Northern District General

 7 Order No. 74, and was in custody at the time of the hearing. Defendant was represented by John Paul

 8 Reichmuth of the Federal Public Defender’s Office. Assistant United States Attorney Jonathan Lee

 9 appeared for the government. The government moved for detention, and the defendant opposed.

10 Defendant moved for temporary release, and the government opposed. At the hearing, counsel

11 submitted proffers and arguments regarding detention.

12          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

13 the record, the Court finds by clear and convincing evidence that no condition or combination of

14 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

15 defendant must be detained pending trial in this matter.

16          The present order supplements the Court’s findings and order at the detention hearing and serves

17 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

18 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the basis for its

19 conclusion that no condition or combination of conditions will reasonably assure the safety of any other

20 person or the community: Defendant has a prior felony conviction for assault with a firearm, is an

21 admitted gang member, and was on parole at the time of the instant offense. Regarding Defendant’s

22 motion for temporary release, based on Defendant’s tuberculosis, the Court noted that Defendant’s

23 condition is latent tuberculosis and that Defendant is not undergoing treatment or medication.

24 Accordingly, the Court found no reason to conclude that Defendant is at an elevated risk of contracting

25 COVID-19 due to his latent tuberculosis. For these and all the reasons and discussion on the record, the

26 Court denied the motion for temporary release and granted the government’s motion for detention,

27 finding that the government carried its burden to demonstrate by clear and convincing evidence that

28
     DETENTION ORDER
     CR 20-120 HSG (TSH)                             1
 1 Defendant poses a danger to the community. Therefore, the Court therefore concluded that no condition

 2 or combination of conditions will reasonably assure the safety of any other person or the community.

 3          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 4          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

 5 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

 6 sentences or being held in custody pending appeal;

 7          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

 8 and

 9          3.      On order of a court of the United States or on request of an attorney for the government,

10 the person in charge of the corrections facility in which the defendant is confined shall deliver the

11 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

12 court proceeding.

13          IT SO ORDERED.

                 14,2020
14 DATED: April __,                               _____________________________________
                                                  HON. THOMAS S. HIXSON
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
     DETENTION ORDER
     CR 20-120 HSG (TSH)                             2
